Title: To George Washington from William Shepard, 25 August 1782
From: Shepard, William
To: Washington, George


                  
                     Sir
                      25 August 1782
                  
                  I find my self under the Necessity of Troubling your Excellency with a letter on a subject which very nearly affects my Feelings as an officer in the line of massachusetts in perticular and of the army in general: and apprehending it improper as well as unnecessary to weary you with a lengthy Preamble I shall at once mention that subject to be the Proceedings of the Honbl. Continl Congress respecting the Vacancies for Brigadier Generals in the line of massachusetts.
                  Your Excellency will Know that in the Begining of the year—1778: a Vacancy happend in the line of massachusetts by the resignation of Brigadier General Learned: and at some time in the year 1780 the resignation of Brigadier Genll Nixon made a second both of which (for reasons not Publicly Known) ware Kept open Till by the last arrangment of the army and the reduction of the massachusetts line to three Brigades there Remaind but one Vacancy.
                  If I am not Wrongly informd applications ware made for the Promotions of the two senior Cols. of the line and the late Colo. Baily requested it of Congress as his Right since which repeated applications have been made in favor of Colo. Greaton, and both have proved fruitless, as Congress had Determined that it was not Expedient to promote any more Cols. of the massachusetts line to  the Rank of Brigadiers.
                  this singular resolve is considerd by the whole line of the army as Highly injurious to the officers of the massachusetts state and in a manner stigmatizing them as unqualified for Promotions and indeed—it can carry no other appearance with it—as no less then five Colonels in the line of other States—have been raised to Brigadiers since these Vacancies have Happened in that of the massachusetts; altho that State Furnishes one Third Part of the Troops now in the Field—and but one singel Brigadier General from the state.
                  the reflexions Consequent upon this are too sevear to be supported by any man who has the Proper Feelings of a soldier.
                  tho’ I felt a Proper resentment at this resolve as it affected the officers of the line in General: yet not finding my self particularly Touched by it Till the Resignation of Genll Glover took Place—I thought it not Proper for me to take any particular notice of it—but since that resignation has opened a Vacancy for Promotion from the seniority of my Rank I supposed my self to Expect—I Cannot with Honor remain silent on the subject.  I have served in the armys of america for near fifteen years—I took the Field in the Present Contest with Great Britain upon Principle I resolvd to remain in it till I should see my Country free from her Cruel Oppresors, or from the fate of war was Deprived of my life.
                  I have endeavourd to Discharge the several Duties aloted me with Fidellity and to support a Carractor Consistant with the Honorable Rank of a military officer—how far I have suceeded must be left to Those who have been Witnesses of my Conduct—but sir I am not able to continue in it when I feel my self Exposed to Censure from the apparent slight of that Honorable Body who Can reduce the officers of there army at Pleasure.
                  tho’ I lay no Particular Claim to Distinguished merett—yet I Dispise the thought of Tarrying in a service where I am plainly held up, as being no longer intiteled to Honorable Promotion in it—though I am sensible of the many Disadvantages that will attend my quitting it at this Period of the war—yet I hold the preservation of an honorable Caracter in a much Dearer Light than any other Intrest under Heaven: must for that Reason request your Excellency to Grant me a Discharge from the army of the United states.
                  should your Excellency think proper to Grant me six weeks or two months time to retire to settel my accounts with the state at Boston and others which are unsetteled with the Continent Previous to my Reciving my Discharge I should take it as a particular favor—but sir if this cannot Consistantly be granted to me—I should prefer my Discharge with all the Disadvantages that can Happen to me Reather than to serve any longer in the Disgracefull Cituation I am in—I acknowledge I shall leave your Excellency: and the Army: with the Greatest Reluctance before the happy Period should arrive that the United states have there Independance Granted—and Peace Established on a good Basis—I do from the sincerity of my Heart, wish your Excellency and the army every Blessing that is in the Power of Heaven to bestow; and tho’ I retire to a Domestic Life shall consider my self under the strongest Bonds of Gratitude and Benevelence to grant Every assistance in my Power to the support of the army who so justly Deserve it.  I have the Honor to be your Excellencys most obed. Humbe Sart 
                  
                     Wm Shepard Colo.
                     4th Massts Regament
                  
               